IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-19-00267-CV

MARY HERZOG FRANKS,
                                                              Appellant
v.

DILLAN LEE THIBODEAUX
AND VALSOURCE INTERNATIONAL,
                                                              Appellees



                           From the County Court at Law
                               Walker County, Texas
                              Trial Court No. 12760CV


                           MEMORANDUM OPINION


       On August 12, 2019, appellant, Mary Herzog Franks, filed her notice of appeal in

this matter. The Clerk’s and Reporter’s Records were filed on September 9, 2019, and

October 3, 2019, respectively. Pursuant to Texas Rule of Appellate Procedure 38.6(a),

appellant’s brief was due within thirty days of October 3, 2019. See TEX. R. APP. P. 38.6(a).

Appellant filed multiple motions for extension of time to file her appellant’s brief in this

case. We granted each of appellant’s motions for extension of time. The latest motion for
extension of time filed by appellant indicated a requested due date of January 3, 2020.

When appellant did not file her appellant’s brief by January 3, 2020, we sent a letter, on

January 10, 2020, informing appellant that her brief was late. Furthermore, in our January

10, 2020 letter, we warned appellant that this case may be dismissed for want of

prosecution unless, within twenty-one days of January 10, 2020, she filed with this court

a response showing grounds for continuing the appeal.

        More than twenty-one days have passed, and appellant has not responded to our

January 10, 2020 letter showing grounds for continuing the appeal. As such, we hereby

dismiss this appeal pursuant to Texas Rule of Appellate Procedure 42.3(c). 1 See TEX. R.

APP. P. 42.3(c).




                                                           JOHN E. NEILL
                                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed February 12, 2020
[CV06]




        1   And in light of our disposition, all pending motions are dismissed as moot.

Franks v. Thibodeaux, et al.                                                              Page 2